Citation Nr: 1734754	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  14-15 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE
 
Entitlement to an annual clothing allowance for the Year 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1980 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 decision of the VA Medical Center (VAMC) in Dallas, Texas.  

The Board denied the Veteran's claim for an annual clothing allowance for the Year 2014 in a November 2015 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016, the Court vacated and remanded the November 2015 Board decision for further proceedings consistent with the Memorandum Decision.  The case has subsequently been returned to the Board for further consideration.   


FINDINGS OF FACT

1.  The Veteran is service-connected for low back pain and patellofemoral syndrome of both knees; all three disabilities require the use of a brace.

2.  The braces provided to the Veteran for his service-connected low back pain and patellofemoral syndrome of the bilateral knees do not tend to wear or tear clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for year 2014 are not met.  38 U.S.C.A. §§ 1162 (West 2014); 38 C.F.R. §§ 3.159(a), 3.810 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 

In a March 2014 letter, the VAMC notified the Veteran of the evidence needed to substantiate his claim for an annual clothing allowance.  This letter also explained VA's duties to notify and assist the Veteran with regard to his claim, and that VA would make reasonable efforts to obtain relevant private medical records, and make as many requests as necessary to obtain federal records.  Although the notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice most recently in a March 2014 statement of the case, which cured any timing-of-notice defect.   

To the extent that the VAMC's actions did not comply with any other potentially applicable VCAA notice requirements, the Veteran has not alleged or shown any prejudice from such error.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (when there is a VCAA notice error, a Veteran has the burden of showing that such error was prejudicial).  Moreover, a review of the appellate record reflects that he was aware of the various requirements for showing entitlement to an annual clothing allowance.  See Short Bear v. Nicholson, 19 Vet. App. 341, 343-45 (2005).  

VA satisfied its duty to assist the Veteran in the development of his claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the pertinent information and evidence that have been associated with the claims file include VA treatment records, VA examination reports, an opinion by the Dallas VAMC Acting Chief of the Prosthetic Treatment Center, and lay statements.  Further, in March 2014, the Veteran's back and knee braces were reviewed by the Acting Chief of the Prosthetic Treatment Center and by a prosthetics representative to evaluate whether they tended to wear or tear clothing.  Their opinions are detailed in the March 2014 statement of the case.  The Board finds that the March 2014 Acting Chief's review of the back and knee braces provides a sound basis upon which to base decisions with regard to the issue on appeal. 

Also, as directed by the November 2016 Court decision, the Veteran has not indicated the existence of any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue.  

Analysis

38 U.S.C.A. § 1162 provides that VA will pay an annual clothing allowance to a Veteran who meets either of the following two criteria: (1) because of a service connection disability wears or uses a prosthetic or orthopedic appliance which VA determines tends to wear out or tear his clothing, or (2) uses medication prescribed for a skin condition due to a service-connected disability that VA determines causes irreparable damage to his outer garments.  The implementing regulation provides that the following criteria must also be satisfied.  With regard to the first criteria, a medical report must disclose that the applicant wears or uses certain prosthetic or orthopedic appliances that tend to wear or tear clothing because of such disability, and such disability is the loss of a hand or a foot.  38 C.F.R. § 3.810(a)(1).  

With regard to both criteria, the Chief Medical Director or his designee must certify that because of such disability a prosthetic or orthopedic device is worn or used that tends to wear or tear the applicant's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to a service-connected disability, irreparable damage is done to the applicant's outer garments.  38 C.F.R. § 3.810(a)(2).  

38 C.F.R. § (a)(2) provides that as to: More than one clothing allowance; multiple types of garments affected - A veteran is entitled to an annual clothing allowance for each prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) or medication used by the veteran if each appliance or medication- (i) Satisfies the requirements of paragraph (a)(1) of this section; and (ii) Affects a distinct type of article of clothing or outer garment.

The Veteran is service-connected for low back pain and patellofemoral syndrome of both knees.  

VA treatment records show the Veteran requested braces for his back and also his knees in December 2010.  The record reflects that in December 2010, he was awarded an annual clothing allowance for the use of a lumbar corset (rigid with panels) and Koolflex knee braces (elastic with joints) resulting from his back and knee conditions.

VA treatment records since June 2012 reflect that the Veteran used knee braces for support.  A VA orthopedic examination report dated in April 2014 reflects that the Veteran reported use of a brace on each knee for stability and pain relief.  He also noted that he used a cane for support, especially if not wearing his knee braces.  He denied use of an assistive device for his back.  

In the Veteran's February 2014 notice of disagreement, he stated that his braces had irritated his skin after wearing them for a prolonged period of time and to prevent such irritation, he had been wearing the braces for both knees and his back on top of his clothing.  He indicated that wearing them in that manner had caused a lot more wear and tear on his clothing as well as the driver's seat of his vehicle.  

As detailed in the March 2014 statement of the case, a prosthetics representative and the Acting Chief of the Prosthetic Treatment Center at the VA Medical Center both determined that the Veteran's bilateral knee braces did not have exposed metal hinges that would cause irreparable damage to clothing and that his back brace did not have exposed rigid panels that would cause irreparable damage to his clothing.  

In an April 2014 Statement of Accredited Representative in Appealed case (in Lieu of VA Form 646), the Veteran's representative essentially asserted that since the Veteran was issued braces in 2010, and had received an annual clothing allowance in August 2011 again in August 2012, he should be entitled to a clothing allowance for the year 2014.  

Lay statements may be competent to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the wear and tear of clothing is certainly capable of lay observation, the Board finds that the opinions of the VA Prosthetics Representative and the Acting Chief of the Prosthetic Treatment Center (based upon visual evaluation and reasoning based on brace design) that the Veteran's back and knee braces do not tend to wear to tear clothing, outweighs the Veteran's general and unsubstantiated lay statements.  The Acting Chief based the determination that the braces do not tend to wear or tear clothing based upon her knowledge and familiarity with the specific back and knee braces utilized by this particular Veteran, including the coverings over the panels and hinges of his braces.  As such, the Board finds the opinion of the Acting Chief of the Prosthetic Treatment Center highly probative and outweighs the Veteran's lay assertions. 

The Board observes that while VA examination reports and VA treatment records reference to use of back and knee braces, and even acknowledging that the Veteran could potentially receive multiple clothing allowances based on use of several appliances; there is no indication that wearing such braces causes wear and tear on the Veteran's clothing.  Moreover, there is no other lay evidence of record (such as photographs showing wear and tear, statements from the Veteran's spouse, friends or relatives describing any wear of the Veteran's clothing they have observed, etc.), beyond the Veteran's general lay statements, that indicates the back and/or knee braces cause wear and tear of his clothing.

While the Veteran asserts that his required back and knee braces, which he wears on the outside of his clothing caused wear and tear on his clothing, the regulation requires either that a medical report disclose that the Veteran wears or uses certain prosthetic or orthopedic appliances that tend to wear or tear clothing because of such disability, and such disability is the loss or loss of use of a hand or foot, or the Chief Medical Director or his designee certifies that because of such disability a prosthetic or orthopedic device is worn or used that tends to wear or tear on the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to a service connected disability, irreparable damage is done to the Veteran's outer garments.  38 C.F.R. § 3.810(a). 

There is no such certification in this case.  Rather, as indicated, the Acting Chief of the Dallas VAMC Prosthetic Treatment Center certified that the Veteran's knee braces did not have exposed metal hinges that would cause tend to wear out his clothing and similarly, his back brace did not have exposed rigid panels that would cause such damage.

Further, the Veteran's assertions of wear and tear on his clothing, as well as the driver's seat of his vehicle, due to his knee and back braces are not credible.  In reaching this determination, the Board notes that the VA officials familiar with prosthetics have indicated that neither the back nor knee braces have exposed rigid panels or metal hinges that could even result in the type of damage the Veteran reports.  These officials note that the braces have Velcro fasteners and fabric that covers the plastic/metal inserts.  Moreover, VA treatment records do not show the Veteran reported any issues with his knee or back braces, including skin irritation or damage to his clothing or car seat.  Rather, the Veteran reported that his braces had helped his knee pain during a May 2014 VA primary care evaluation.  

Further, to the extent that the Veteran reports wear and tear of his clothing- an assertion which the Board does not find credible- he is not using his braces in the manner in which they were intended.  

VA treatment records show that in January 2016, a VA prosthetic orthotic clinician noted that the Veteran was evaluated at the clinic for the purposes of replacing his knee brace that was stolen.  He was reissued a new knee brace, and was advised as to the "proper wear, care and reissued policy."  It was also noted that his last two knee braces were stolen out of his truck.  Despite these unfortunate occurrences, the Veteran was reissued replacement knee braces on each occasion; and at each occurrence he was advised as to the "proper wear, care, and the reissue policy".  Again, there was no mention of skin irritation, wear or tear noted.  See VA Treatment Records, labeled as CAPRI records January 2017.   

In short, no medical report discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances that tend to wear or tear clothing because of the loss or loss of use of a hand or foot; the Chief Medical Director or his designee has not certified that because of such disability a prosthetic or orthopedic device is worn or used that tends to wear or tear on the Veteran's clothing; and the Veteran's assertions that his knee and back braces cause wear and tear of his clothing and the seat of his car is not credible.  For these reasons, the preponderance of the evidence is against the claim.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  A clothing allowance for the year of 2014, due to use of back and knee braces, for service-connected back and knee disabilities, is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 

ORDER

Annual clothing allowance for year 2014 is denied. 



____________________________________________
D. JOHNSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


